UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 26, 2011 WEST END INDIANA BANCSHARES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-175509 36-4713616 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 34 South 7th Street, Richmond, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (765) 962-9587 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On December 26, 2001, West End Indiana Bancshares, Inc. (the “Registrant”) issued a press release announcing the closing of the Registrant’s stock offering and announcing that the consummation of the stock offering and the mutual to stock conversion of West End Bank, MHC is expected to occur on Tuesday, January 10, 2012, with the Registrant’s common stock expected to begin trading on the OTC Bulletin Board on Wednesday, January 11, 2012. The Registrant has not yet been assigned a ticker symbol for its common stock. A press release giving details associated with the Registrant’s stock offering and the conversion closing is attached as Exhibit 99.1 to this report. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not Applicable. (b) Pro Forma Financial Information. Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibit: 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. WEST END INDIANA BANCSHARES, INC. DATE: December 26, 2011 By: /s/John P. McBride John P. McBride President and Chief Executive Officer
